Citation Nr: 0819826	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a waiver of an overpayment of disability 
compensation benefits in the amount of $3,210.00.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He was born in 1946.

This appeal to the Board of Veterans' Appeals (Board) was 
from a February 2003 decision by the Committee on Waivers and 
Compromises (COWC) of the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling; bilateral 
defective hearing, rated as 20 percent disabling; prostate 
cancer, rated at 20 percent; hemorrhoids, rated at 10 
percent; residual scar, gunshot wound to the medial side of 
the right foot, rated at 10 percent; tinnitus, at 10 percent; 
and a corneal scar of the left eye and erectile dysfunction, 
each rated at 0 percent.  A total rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is in effect, as well as special monthly compensation and 
basic eligibility for Chapter 35 educational assistance 
benefits.

The case was remanded by the Board in May 2007 for additional 
specified financial data from the veteran, which has now been 
received and is of record.


FINDINGS OF FACT

1.  The veteran's son, S, who was listed as a dependent who 
turned 18 on June [redacted], 2004, was cited on a VA Form 21-674 
received by VA in October 1999 as being in college from 
August 1999, having graduated high school in June 1999.

2.  On numerous occasions prior to 2000, including in 
December 2001, the veteran was sent various communications by 
VA with regard to his compensation in which he was told that 
he must immediately report any change in the number and/or 
status of his dependents (including S) and that failure to do 
so would result in an overpayment which would have to be 
repaid.


3.  On a VA Form 21-4138 from the veteran and an accompanying 
memorandum from his representative, both dated January 2, 
2002, and received by VA on January 16 and October 18, 2002, 
respectively, the veteran notified the VA to remove his adult 
child, S, from his compensation claim because he had 
withdrawn from school and was no longer the veteran's 
dependent.

4.  On a VA Form 21-8960 submitted in April  2002, the 
veteran subsequently clarified that his son S had withdrawn 
from school as of April 2000, thus creating an overpayment.

5.  Other than the veteran's present contention, there is no 
credible or persuasive evidence to reflect that he notified 
VA of the cessation of his son as a dependent prior to 
January 2002. 

6.  The charged indebtedness due to overpayment of 
compensation, in the amount of $3,210.00, was validly 
created.

7.  Although he has averred that he was being paid by direct 
deposit and thus was unaware of the excess payment, there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the veteran.

8.  Because of his belated notification to VA of his son's 
termination of dependency status, the veteran was at fault in 
the creation of the overpayment of compensation.

9.  Recovery of the overpayment would not result in undue 
financial hardship (i.e., would not deprive the veteran of 
the basic necessities of life).

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment created would result 
in unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.



CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of 
$3,210.00 was properly created because the veteran failed to 
timely notify the RO of his son's withdrawal from school and 
termination as the veteran's dependent, and waiver of 
recovery of that overpayment of VA compensation benefits is 
not warranted.  38 U.S.C.A. § 5302 (West 2002 & 2007); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA provisions are not applicable to claims such as the 
one decided here.  See Barger v. Principi, 16 Vet. App. 132 
(2002), in which the U.S. Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving a claim for waiver of recovery 
of an overpayment.

Notwithstanding the inapplicability of the VCAA, general due 
process considerations have been adhered to by the RO.  See 
38 C.F.R. § 3.103.  The RO has explained to the veteran the 
bases for the denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.

II.  Applicable laws and regulations

The Court has held that, before adjudication of a waiver 
application, the lawfulness of a debt must first be 
determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of the debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  
VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly 
created, but before moving on to the matter of waiver of the 
charged indebtedness, if there is a finding of fraud, 
misrepresentation, or bad faith by the debtor in the creation 
of the overpayment, then waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2007).

With respect to consideration of the waiver itself, the 
standard of "equity and good conscience" will be applied.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of the faults.  Weighing fault of the debtor against VA 
fault; (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities; (4) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor; (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  See 
38 C.F.R. § 1.965(a) (2007).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background

The veteran's son, S, who was listed as a dependent and shown 
as a person whose 18th birthday would fall on June [redacted], 2004, 
was cited on a VA Form 21-674 received by VA in October 1999 
as being in college from August 1999, having graduated high 
school in June 1999.

On numerous occasions prior to 2000, including on an award 
letter to him in December 2001, the veteran was sent various 
communications by VA with regard to his compensation in which 
he was told that he must immediately report any change in the 
number/status of his dependents (including S) and that 
failure to do so would result in an overpayment which must be 
repaid to the Government.

On a VA Form 21-4138 from the veteran and an accompanying 
memorandum from his representative, both dated January 2, 
2002, and received by VA on January 16 and October 18, 2002, 
respectively, the veteran notified the VA to remove his adult 
child S from his compensation claim, as he had withdrawn from 
school and was no longer his dependent.

On a VA Form 21-8960 submitted in April 2002, the veteran 
subsequently clarified that his son S had withdrawn from 
school as of April 2000 thus creating an overpayment.

The veteran has stated that he notified VA at the time his 
son left school.  However, there is no evidence in the file 
to that effect, and the veteran's January 2002 notification 
to VA was received within a short time after a December 2001 
notification document reminding him once more to inform VA as 
to his dependents or risk overpayment.

The lack of timely notification of removal of the veteran's 
son as a dependent created an indebtedness in the amount of 
$3,210.00.  The son was removed from his award as a dependent 
as of May 1, 2000.

When informed of the overpayment in September 2002, the 
veteran responded in October 2002 that he had been receiving 
his monthly compensation by direct deposit and thus assumed 
it was the correct amount. 

A VA Form 20-5655 is of record dated in October 2002 
reflecting that the veteran was married; had worked as a 
pipefitter since November 1995; and that his wife had been 
employed as a schoolteacher since July 1986.  Their gross 
monthly income was cited as $2,000 and $1,100 respectively 
with a net of $800 and $610, respectively.  Total monthly 
expenses were at $3,786.  They cited debts including a total 
of $44,100 including two cars (2000 and 2002 models) and 
credit cards of $1,200, with none past due.  They had $10,000 
cash in the bank and said that they owned no real estate.

Pursuant to the Board's remand, an additional VA Form 20-5655 
was received reflecting that the veteran was no longer 
working, although his wife was still working as a teacher.  
Her monthly salary was $3,600 of which she had a net of 
$3,200.  They had monthly expenses of $5,289 and an unpaid 
debt of $49,200 on which $1,459 was due monthly.  He reported 
having two automobiles, (a 2006 Chrysler and 2002 pickup, 
valued at $35,000 and $12,000 respectively) and a trailer 
valued at $1,900.  He listed assets of $1,000,000.00 in 
realty apparently not including his residence.

III.  Analysis

The veteran has requested a waiver of the $3,210.00 
overpayment of compensation benefits paid to him.  He 
contends that he had timely notified VA of the change in the 
status of his dependents which required an adjustment of his 
benefit payments, and that therefore a waiver of recovery of 
the resulting overpayment is justified.

A.  Fraud, misrepresentation, bad faith

The Court has held that the Board must independently address 
the matter of bad faith before addressing whether waiver 
would be appropriate under the applicable criteria.  See 
Ridings v Brown, 6 Vet. App. 544 (1994).

In this case, [and although he has said he notified VA in a 
timely manner and there is no collateral evidence to support 
such an allegation], otherwise the veteran has made no 
representation that could be characterized as fraudulent, 
misrepresentation or in bad father.  Accordingly, the Board 
will move on to a discussion of the request for waiver of the 
indebtedness.

B.  Equity and Good Conscience

Absent fraud, misrepresentation or bad faith, waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  In 
essence, this means fairness to both the appellant and the 
Government and involves a variety of elements, the most 
pertinent of which will be delineated below.   

        1.  Fault of the debtor: Prior to 2000, including in 
1999 at and after he added his son based on college 
attendance, the veteran had been informed on numerous 
occasions that he was being paid at a rate that included his 
son as a dependent and that he had an obligation to timely 
notify VA of any changes therein or risk an overpayment.  And 
while his son withdrew from college and was no longer his 
dependent as of April 2000, he did not notify VA until 
January 2002.  
        
Parenthetically, this seems coincidentally perhaps to have 
been in response to or certainly in close proximity to one of 
a series of notifications over the years by VA in December 
2001 relating to his award, and reminding him to notify VA of 
pertinent changes.  But why he did it then is not relevant to 
the issue at hand since in any event, it was not timely.  He 
has said that he notified VA before that, presumably somewhat 
more close to the date of school withdrawal, but there is 
nothing whatsoever to collaborate that fact.  Alternatively, 
he has tried to say that he was being paid by direct deposit 
so he did not know he was being overpaid.  This is no excuse.  
He is thus at fault in continuing to accept the payments to 
which he knew he was not entitled.

        2.  Balancing of faults: VA implemented the cessation of 
payment based on his son's dependency effective May 1, 2000, 
the first day of the month following his school (and 
dependency) withdrawal, and thus the first date it was 
appropriate after his withdrawal from school in April 2000.  
The veteran had filed the change in January 2002 and with a 
copy in October 2002.  The decision was made in September 
2002.  In the meantime, all sorts of other actions were 
pending.  This is not a significant lapse in time, and in any 
event, is well balanced by the fact that the veteran was a 
year and some months untimely on his required notice of which 
he was fully aware and had been apprised on myriad occasions. 

        3.  Undue hardship: Applicable regulations provide that 
consideration be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  38 C.F.R. § 1. 965(a).  Whether one uses the 
veteran's 2002 financial information or that more recently 
provided, [as discussed above and which shows him to be on 
even more solid footing], given the veteran's resources, it 
is certainly not shown that recovery of the overpayment would 
prevent the veteran from providing for life's basic 
necessities.

        4.  Defeat the purpose:  In essence, the purpose of the 
VA compensation system is to make up for impairment of a 
veteran's earning capacity resulting from service-connected 
disability.  Generally the degrees of disability specified in 
the regulations are considered adequate to compensate for a 
loss of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321(a), 4.1 (2007).

The veteran is no longer working, although he was still 
working at the time his son withdrew from school and even at 
the time he filed the notification thereof.  Nonetheless, 
given his financial situation, the recovery of the 
indebtedness to the Government by offset from future benefits 
entitlement would not defeat the purpose of the VA 
compensation program because he has not returned the overpaid 
amount on compensation, and can apply that to his need if 
necessary.  

Accordingly, repayment of the indebtedness would not defeat 
the objective for which the benefits were intended.  In fact, 
the record reflects that the indebtedness has apparently 
already been withheld from his payments; and moreover, that 
this had taken place on or shortly before he submitted his 
most recent financial statement as characterized above.

        5.  Unjust enrichment:  The veteran received $3,210.00 
more than he was entitled to under the law.  For him to be 
allowed to keep that sum would amount to unjust enrichment.

        6.  Changing position to one's detriment:  The veteran 
has not contended, and the evidence does not show, that he 
relinquished any valuable right or incurred a legal 
obligation in reliance of these VA benefits.  To the 
contrary, he has indeed added one new car to his debts 
(replacing the older of his two vehicles) since the initial 
statement of his assets, but among other factors, he has also 
added $1,000,000 of realty not including his residence, and 
his VA compensation has significantly increased during that 
same time frame.

This list of elements is not all inclusive.  See Ridings, 
supra.  

The Board, however, has not identified any other factor which 
should be considered, and the veteran has pointed to none.

The fact remains that the veteran was erroneously overpaid by 
VA in the amount of $3,210.00.  This amount should be, and 
can be, repaid.  

Failure to make restitution would result in unfair gain to 
the veteran, because he received monetary benefits to which 
he was not entitled.  To allow him to profit from retaining 
the substantial amount which was erroneously paid would be a 
violation of the standard of equity and good conscience.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for waiver of 
recovery of an overpayment of VA compensation benefits in the 
amount of $3,210.00.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,210.00 
is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


